Exhibit 10.2

 
THIS NOTE HEREOF HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS.  THIS
NOTE HAS BEEN ACQUIRED FOR INVESTMENT PURPOSES ONLY AND NOT WITH A VIEW FOR
DISTRIBUTION OR RESALE, AND MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED UNLESS IT HAS BEEN SO REGISTERED OR AN EXEMPTION FROM SUCH
REGISTRATION IS AVAILABLE.
 
SECURED PROMISSORY NOTE
 
Principal
Amount:  $250,000.00                                                                                                                 Issue
Date:  December 11, 2008
 
FOR VALUE RECEIVED, the undersigned, Percipio Biosciences, Inc., a Delaware
corporation (the “Borrower” or the “Company”), hereby promises to pay to the
order of Oxis International, Inc. (together with each of their said heirs,
personal representatives, successors and assigns, and any such bearer, being
hereinafter referred to collectively as  the “Holder”), on or before December
11, 2011 (the “Maturity Date”), the principal sum of Two Hundred Fifty Thousand
Dollars ($250,000) (this “Note” or the “Loan”) bearing interest at a rate of Six
Percent (6%).  For purposes of this Note, “Borrower” shall mean all successors
in interest and assignees, including, without limitation, pursuant to a merger,
consolidation, reorganization, recapitalization or other similar restructuring
event (collectively, a “Reorganization”), and all endorsers, sureties and
guarantors and any other person liable or to become liable with respect to the
Loan.


1.           Monthly Payment of Principal and Interest.  Six months from the
Issue Date, the Borrower shall be required to begin making monthly payments of
1/30th of the principal amount of the Note so that the Note will be fully repaid
on the Maturity Date, as shown in Schedule A.  Interest shall also be repaid
monthly, with payment of interest due upon the repayment of principal.
 
2.           Repayment Minimum.  During any fiscal quarter of the Borrower
beginning six months after the Issue Date, payments of principal and interest to
the Holder shall be no less than 40% of Borrower’s Net Income (“Borrower’s Net
Income” shall mean the net income of the Borrower computed using GAAP-compliant
methods).
 
3.           Prepayment.  Borrower shall pay the entire outstanding principal
balance under this Note, (the “Indebtedness”), at anytime, in the Borrower’s
sole discretion, on or before the Maturity Date without penalty.
 
4.           Accounts Receivable.  This Note is being issued in conjunction with
execution of an Asset Purchase Agreement and involves the transfer of an
accounts receivable portfolio from the Holder to the Borrower that totals
$253,332.16.  This accounts receivable portfolio includes $36,603.22 in
receivables that are aged 0-30 days, $66,341.49 in receivables that are aged
30-60 days, and $150,387.45 in receivables that are aged over 60 days.  If any
of the respective amounts are not collected by Borrower, whether because they
were invalid, collected by Holder, or for any other reason, within ninety (90)
days, the uncollected amount shall be applied as a credit towards repayment of
the Indebtedness upon Borrower agreeing to assign the uncollected amounts back
to Holder.
 
5.           Security Interest.  The Indebtedness shall be secured and Holder
shall be granted a first priority security interest in all of the assets of the
Borrower and the Holder shall be permitted to file a UCC-1 Financing Statement
in the appropriate jurisdiction(s) recording such security interest.
 
6.           Acknowledgement by the Holder.  The Holder hereby represents and
warrants to the Borrower that the Holder has sufficient knowledge and experience
of financial and business matters so that
 
Page  of 1 of 6
 
 

--------------------------------------------------------------------------------

 
the Holder is able to evaluate the merits and risks of purchasing this Note and
the Holder has had substantial experience in previous private and public
purchases of securities.
 
7.           Event of Default.  Any of the following shall constitute an “Event
of Default” under this Note, and shall give rise to the remedies provided in
Section 8 herein:
 
 
(a)
The failure by the Borrower to pay the Indebtedness or otherwise to satisfy when
due, as contemplated in Sections 1 or 2.

 
 
(b)
If the Borrower:  (i) makes a general assignment for the benefit of creditors;
(ii) is adjudicated a bankrupt or insolvent; (iii) files a voluntary petition in
bankruptcy; (iv) takes advantage, as against its creditors, of any bankruptcy
law or statute of the United States of America or any state or subdivision
thereof now or hereafter in effect; (v) has a petition or proceeding filed
against it under any provision of any bankruptcy or insolvency law or statute of
the United States of America or any state or subdivision thereof, which petition
or proceeding is not dismissed within 30 days after the date of the commencement
thereof; (vi) has a receiver, liquidator, trustee, custodian, conservator,
sequestrator or other such person appointed by any court to take charge of its
affairs or assets or business and such appointment is not vacated or discharged
within 30 days thereafter; or (vii) takes any action in furtherance of any of
the foregoing;

 
 
(c)
Any merger, liquidation, dissolution or winding up of the Borrower or its
business or any sale of all or substantially all of the Borrower’s capital stock
or assets; provided, however, the merger or sale of the Borrower with a
successor entity that acknowledges and expressly assumes in writing the
Borrower’s obligations hereunder shall not be considered an “Event of Default”
for purposes hereof; or

 
8.           Remedies on Default.  If any Event of Default shall occur and be
continuing for a period of sixty (60) calendar days, the Holder shall, in
addition to any and all other available rights and remedies, have the right, at
the Holder’s option unless such Event of Default shall have been cured or waived
in writing by the Holder (which waiver shall not be deemed to be a waiver of a
subsequent default), to:  (a) declare the entire unpaid principal balance of
this Note, together with all other sums due by the Borrower hereunder (the
“Default Amount”), to be immediately due and payable; and (b) pursue any and all
available remedies for the collection of such principal and other sums to
enforce its rights as described herein; and in such case the Holder may also
recover all costs of suit and other expenses in connection therewith, including
reasonable attorney’s fees for collection and the right to equitable relief
(including, but not limited to, injunctions) to enforce the Holder’s rights as
set forth herein.
 


9.           Certain Waivers.  Except as otherwise expressly provided in this
Note, the Borrower hereby waives diligence, demand, presentment for payment,
protest, dishonor, nonpayment and default with respect to the Indebtedness
evidenced hereby.  The Borrower hereby expressly agrees that this Note, or any
payment hereunder, may be extended, modified or subordinated (by forbearance or
otherwise) from time to time, without in any way affecting the liability of the
Borrower.
 
10.           Waivers and Amendments; Cumulative Remedies.  Neither any
provision of this Note nor any performance hereunder may be waived orally, but
only by an agreement in writing and signed by the party against whom enforcement
of any waiver or discharge is sought.  No right or remedy conferred upon the
parties under this Note is intended to be exclusive of any other right or remedy
contained herein or in any instrument or document delivered in connection
herewith, and every such right or remedy shall be cumulative and shall be in
addition to every other such right or remedy contained herein and/or now or
hereafter existing at law or in equity or otherwise.
 
11.           Governing Law.  This Note shall be deemed to be a contract made
under the laws of the State of Delaware and shall be governed by, and construed
in accordance with, the laws of the State of

Page  of 2 of 6
 
 

--------------------------------------------------------------------------------

 
Delaware without giving effect to the principles of conflicts of law.  If either
party shall commence an action or proceeding to enforce any provision of this
Note, then the prevailing party in such action or proceeding shall be reimbursed
by the other party for its reasonable attorneys’ fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
action or proceeding.
 
12.           Consent to Jurisdiction and Service of Process.  The Borrower by
execution, and the Holder by acceptance, hereof each consent to the jurisdiction
of any federal district court in the State of Delaware having competent
jurisdiction.  The Borrower waives personal service of any summons, complaint or
other process in connection with any such action or proceeding and agrees that
service thereof may be made, as the Holder may elect, by certified mail directed
to the Borrower at the location provided for in Section 14 hereof, or, in the
alternative, in any other form or manner permitted by law.
 
13.           Additional Documents.  From time to time the Holder will execute
and deliver to the Borrower such additional instruments as the Borrower may
reasonably request to effectuate the purposes of this Note.
 
14.           Notices.  All notices and other communications required or
permitted hereunder shall be in writing and shall be mailed by United States
first-class mail, postage prepaid, or delivered personally by hand or by
nationally recognized overnight courier or sent via facsimile addressed to:
 
If to the Borrower:


Percipio Biosciences, Inc.
Attn: Robert Brooke, President
___________________
___________________
___________________


 
If to the Holder:
 
Oxis International, Inc.
Attn: Maurice Spitz, Chief Executive Officer
323 Vintage Park Drive, Suite B
Foster City, California 94404
Fax: 650-212-2569


 
or at such other address as shall have been furnished to the other party in
writing.  All such notices and other written communications shall be
effective:  (a) if mailed, five days after mailing; (b) if delivered, upon
delivery; and (c) if sent via facsimile, upon confirmation of receipt.
 
15.           Severability.  If any provision of this Note is prohibited or
unenforceable in any jurisdiction, it shall be ineffective in such jurisdiction
only to the extent of such prohibition or unenforceability, and such prohibition
or unenforceability shall not invalidate the balance of such provision to the
extent it is not prohibited or unenforceable nor the remaining provisions
hereof, nor render unenforceable such provision in any other jurisdiction.
 
16.           Assignment.  This Note shall inure to the benefit of, and shall be
binding upon, the Borrower and the Holder and their respective successors and
permitted assigns.  Neither party hereto may assign any of its rights or
obligations hereunder without the prior written consent of the other party.
 
17.           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.
 
Page  of 3 of 6
 
 

--------------------------------------------------------------------------------

 

A facsimile signature of any party shall be considered to have the same binding
legal effect as an original signature.
 
18.           No Stockholder Rights.  Nothing contained in this Note shall be
construed as conferring upon the Holder or any other person the right to vote or
to consent or to receive notice as a stockholder in respect of meeting of
stockholders for the election of directors of the Borrower or any other matters
or any rights whatsoever as a stockholder of the Borrower; and no dividends
shall be payable or accrued in respect of this Note.
 
JURY WAIVER.  THE BORROWER BY EXECUTION, AND THE HOLDER BY ACCEPTANCE, HEREOF
EACH CONSENT THAT IN ANY CIVIL ACTION, COUNTERCLAIM, OR PROCEEDING, WHETHER AT
LAW OR IN EQUITY, WHICH ARISES OUT OF, CONCERNS, OR RELATES TO THIS NOTE, ANY
AND ALL TRANSACTIONS CONTEMPLATED BY THIS NOTE, THE PERFORMANCE OF THIS NOTE, OR
THE RELATIONSHIP CREATED BY THIS NOTE, WHETHER SOUNDING IN CONTRACT, TORT,
STRICT LIABILITY, OR OTHERWISE, TRIAL SHALL BE TO A COURT OF COMPETENT
JURISDICTION AND NOT TO A JURY.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY.  ANY PARTY MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS NOTE WITH ANY COURT, AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES TO THIS NOTE OF THE WAIVER OF THEIR RIGHT TO A TRIAL BY JURY.
 


 


 
IN WITNESS WHEREOF, the undersigned has executed and delivered this Note on and
as of the date first set forth above.
 
 
PERCIPIO BIOSCIENCES, INC. a Delaware corporation, as Borrower






By: /s/ Robert Brooke
Name: Robert Brooke
Title: President































Page  of 4 of 6
 
 

--------------------------------------------------------------------------------

 





























SCHEDULE A – NOTE REPAYMENT SCHEDULE



Page  of 5 of 6
 
 

--------------------------------------------------------------------------------

 
 
Note Repayment Schedule


Holder:                                      Oxis International, Inc.
Borrower:                                              Percipio Biosciences,
Inc.


Issue Date:                                           12/1/2008
Interest Rate:                                           6%
Principal Amount:                                  $250,000
Term:                                               36 months
Deferral Period:                                        6 months

 
Payment
 
Date
 
Principal
   
Interest
   
Total
    1  
6/1/2009
    8,333.33     $ 250.00       8,583.33     2  
7/1/2009
    8,333.33     $ 291.67       8,625.00     3  
8/1/2009
    8,333.33     $ 333.33       8,666.67     4  
9/1/2009
    8,333.33     $ 375.00       8,708.33     5  
10/1/2009
    8,333.33     $ 416.67       8,750.00     6  
11/1/2009
    8,333.33     $ 458.33       8,791.67     7  
12/1/2009
    8,333.33     $ 500.00       8,833.33     8  
1/1/2010
    8,333.33     $ 541.67       8,875.00     9  
2/1/2010
    8,333.33     $ 583.33       8,916.67     10  
3/1/2010
    8,333.33     $ 625.00       8,958.33     11  
4/1/2010
    8,333.33     $ 666.67       9,000.00     12  
5/1/2010
    8,333.33     $ 708.33       9,041.67     13  
6/1/2010
    8,333.33     $ 750.00       9,083.33     14  
7/1/2010
    8,333.33     $ 791.67       9,125.00     15  
8/1/2010
    8,333.33     $ 833.33       9,166.67     16  
9/1/2010
    8,333.33     $ 875.00       9,208.33     17  
10/1/2010
    8,333.33     $ 916.67       9,250.00     18  
11/1/2010
    8,333.33     $ 958.33       9,291.67     19  
12/1/2010
    8,333.33     $ 1,000.00       9,333.33     20  
1/1/2011
    8,333.33     $ 1,041.67       9,375.00     21  
2/1/2011
    8,333.33     $ 1,083.33       9,416.67     22  
3/1/2011
    8,333.33     $ 1,125.00       9,458.33     23  
4/1/2011
    8,333.33     $ 1,166.67       9,500.00     24  
5/1/2011
    8,333.33     $ 1,208.33       9,541.67     25  
6/1/2011
    8,333.33     $ 1,250.00       9,583.33     26  
7/1/2011
    8,333.33     $ 1,291.67       9,625.00     27  
8/1/2011
    8,333.33     $ 1,333.33       9,666.67     28  
9/1/2011
    8,333.33     $ 1,375.00       9,708.33     29  
10/1/2011
    8,333.33     $ 1,416.67       9,750.00     30  
11/1/2011
    8,333.33     $ 1,458.33       9,791.67                                      
 
Totals:
  $ 250,000.00     $ 25,625.00     $ 275,625.00  





Page  of 6 of 6


--------------------------------------------------------------------------------
